                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JOHNATHAN BARNETT                                 )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )           No. 4:18-cv-00841-CDP
                                                  )
ST. LOUIS CITY JUSTICE CENTER, et al.             )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on the motion of non-party City of St. Louis for an

extension of time to respond to the waiver of service request sent by the Court on August 27,

2018, for defendant Breana Ems. The City of St. Louis requests an extension of fourteen days for

the Law Department to determine whether it will represent defendant Ems, whether it can waive

service for her, and to respond to the Court’s request for waiver. Good cause being show, the

motion to extend time to respond to the waiver of service request will be granted, and the City of

St. Louis will be given fourteen days from the day of this order in which to respond.

       Accordingly,

       IT IS HEREBY ORDERED that non-party City of St. Louis’s Motion for Extension of

Time to Respond to Waiver of Service Request (Docket No. 9) is GRANTED.

       IT IS FURTHER ORDERED that the City of St. Louis shall have fourteen (14) days

from the date of this order in which to file a response to the waiver of service request.

       Dated this 1st day of November, 2018.




                                                  CATHERINE D. PERRY
                                                  UNITED STATES DISTRICT JUDGE
